Title: To John Adams from James Wilkinson, 24 December 1797
From: Wilkinson, James
To: Adams, John



Honored Sir
Pitts Burgh December 24th: 1797

At the particular desire of the Bearer, the Miamis Chief called the little Turtle, I give Him this Letter of Introduction to you; His consequence among the Nations, approximate to one North Western frontier, gave Him pretensions to this distinction, I have deemed it political to indulge Him, and hope the Step may not be displeasing to you.—
To the details which I have given the Secretary of War respecting this Chief, I will beg leave briefly to add,—that he is unquestionably the man of strongest Mind, and most general influence among the nations North West of the Ohio River—His feats of War—His sagacity in Council, & the facility with which he speaks all the Indian languages, gives Him great pre-eminence—
I rely confidently on his presence here, as a guarantee for tranquillity behind me, and I am of opinion his pride, his Ambition, and his avarice, may be so managed as to render Him a steady Friend; and a useful Agent to Government.
With the most perfect respect, & the most dutiful attachment I am sir / Your faithful Soldier and Servant

Ja. Wilkinson